DETAILED ACTION

In view of the Appeal Brief filed on June 29, 2022, PROSECUTION IS HEREBY REOPENED.  New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:










Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2006/0047240) in view of Kanderian et al. (US 2007/0173761) and further in view of Sundar et al. (US 2010/0211003).
Regarding claims 1-3 and 6, Kumar et al. (henceforth Kumar) discloses a method for determining and controlling the internal body pressure in medical methods comprising the steps of: pumping a fluid by a pumping device via a supply line (4) into a body cavity (11), wherein the fluid is able to flow through a second line (12) out of the body cavity or wherein the fluid is able to flow through a separate skin incision of the body cavity (paragraph [0022]), controlling a pump (inflow pump 3) in the pumping device, the pump having an input speed of rotation controlling pressure; measuring the pressure in the supply line using a pressure sensor (5; Paragraph [0087]), wherein the pressure measured by the pressure sensor is a measurable state variable for calculating an observer error for a the state observer and controls the input speed of the pump by means of this estimated value (the system utilizes pressure feedback to maintain the pressure within the cavity via controlling of the inflow pump based upon pressure readings in the fluid line, paragraph [0027]; also see Paragraphs [0097] and [0100] which set forth the use of a feedback control system to maintain cavity pressure by altering the input speed of the input pump). Kumar does not explicitly state wherein the feedback mechanism is a state-space model or that an estimate of the pressure controls the pump speed.
Kanderian et al. (henceforth Kanderian) teaches a method for controlling an infusion wherein the pump is controlled via a state-space variable feedback system (paragraph [0178]).
Sundar et al. (henceforth Sundar) teaches (e.g., claim 19) a medical infusion pump which utilizes a measured error from a sensor to estimate a pressure (claim 11 sets forth the biasing means is controlled via feedback from a sensing means and an error based upon and observed versus ideal position is utilized as the input to estimate the pressure).
It would have been obvious to one of ordinary skill in the art at the time of filing to utilize a state-space model for the pump controller as it represents a well-understood feedback control mechanism which may be utilized in fluid flow systems to achieve a specific pump control function such as that disclosed by Kanderian. In such a combination the continuous time monitoring of the pressure in the cavity may be controlled by changing pump rotation speed which is determined by the state-space model output. The cavity pressure control of Kumar which is achieved via the real-time alteration of the input pump rotation speed and is based upon pressure data from supply line would be maintained with the use of a state-space model which would correct for sensed error of a cavity pressure versus a target pressure and manipulate the input pump speed to achieve and/or maintain the desired cavity pressure as set forth above. Furthermore, it would have been obvious to utilize the external sensor data as a means for estimating a cavity pressure as Sundar teaches that such a step is known from the prior art and it would therefore be known to utilize an error between the measured pressure value and a target value as an estimation of cavity pressure which could then be used to control the pump speed as claimed.
Regarding claim 5, Kumar further discloses wherein the fluid is a liquid (paragraph [0087], saline is utilized).
Regarding claim 7, Kumar further discloses the use of a micro-controller which inherently comprises a memory as well as software to execute the commands such as the pump speed control which is derived from the pressure transducer readings (paragraph [0074]).
Regarding claim 9, Kumar further discloses wherein the device is a liquid pump for arthroscopy, urology, hysteroscopy, or laparoscopy (see Abstract).
Claims 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Kanderian in view of Sundar, and further in view of Kadan (US 2004/0082915).
Regarding claims 4 and 8, Kumar/Kanderian/Sundar teach the claimed invention substantially as set forth above for claims 1 and 7, but do not explicitly disclose wherein the fluid is a gas used by an insufflator.
Kadan teaches an arthroscopy and lavage system wherein a body cavity (abdomen) is distended via the introduction of a gas (CO2; paragraph [0021]) via an insufflator. 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the distension system of Kumar/Kanderian/Sundar to utilize CO2 gas rather than saline as gas is well-known in the art as a reliable means of distending a body cavity and wherein pressure monitoring is a common concern during such a procedure. In this manner it would be obvious to utilize any fluid in the method of Kumar/Kanderian such as CO2 gas which is taught by Kadan.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Kanderian in view of Sundar, and further in view of Shener et al. (US 2007/0078370).
Regarding claim 12, Kumar/Kanderian/Sundar teach the claimed invention substantially as set forth above for claim 1, and further disclose the pressure sensor as being in the fluid supply line, but fail to explicitly disclose the pressure sensor to be in a housing containing the pump.
Shener et al. (henceforth Shener) teaches a surgical fluid management system comprising a housing (300) for a centrifugal pump (308), and a pressure sensor (e.g., 220b, Figure 3) which is contained within the housing and is used for determining pressure in a body cavity (e.g., joint 10) based upon a pressure drop between the pressure sensor and cannula (20) which is in the target cavity. It would have been obvious to one of ordinary skill in the art to utilize the pump housing of Shener in the system of Kumar/Kanderian/Sundar which comprises the pump and pressure transducer so as to provide an easily movable system in which all components are maintained together so as to speed setup and to help ensure the safety of the pump and electronic controls of the system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L ZAMORY/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783